—In a proceeding pursuant to CPLR article 78 to review a determination of the Town of Islip Zoning Board of Appeals, dated November 5, 1999, which denied the petitioner a new hearing on an application for an area variance, the appeal is from a judgment of the Supreme Court, Suffolk County (Mullen, J.), entered February 16, 2000, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly determined that the petitioner did not put forth sufficient evidence of a change of circumstances or new facts that were not available at the time of her 1984 application for a zoning variance. Therefore, her 1999 application for a new hearing on the proposed variance for the subject property was properly denied (see, Pettit v Board of Appeals, 160 AD2d 1006; Matter of Ireland v Zoning Bd. of Appeals, 195 AD2d 155, 159). Krausman, J. P., Friedmann, Feuerstein and Smith, JJ., concur.